Citation Nr: 1740897	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, including an olecranon spur, to include as secondary to the service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.

4.  Whether new and material evidence has been received to reopen a claim for  service connection for a right ankle disorder.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO on the claims for a psychiatric disorder, right ankle disorder, and TDIU.  A transcript of that hearing is of record.  

In February 2014, the Board, in pertinent part, remanded the psychiatric, right ankle, and TDIU claims for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2014, the Veteran perfected an appeal of the three claims remanded pursuant to Manlincon, 12 Vet. App. at 238, as well as the left elbow and cervical spine claims.  In his VA Form 9s, Appeal to Board of Veterans' Appeals, he requested to appear before the Board for a hearing.

In October 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is of record.  

The psychiatric claim has been developed as a claim for service connection for an anxiety disorder.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder.

With further regard to the psychiatric claim, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for posttraumatic stress disorder (PTSD) in an August 2006 final rating decision, based on the absence of a current diagnosis.  Since then, an anxiety disorder has been diagnosed.  As this diagnosis was not of record when the claim was previously denied, the Board finds that the present claim must be considered without regard to whether new and material evidence has been received.  Regardless, since the evidence would be new and material, the same result is reached.

With regard to the right ankle claim, the RO did not characterize it as an application to reopen.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the issuance of the May 2014 statements of the case (SOCs).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's left elbow disorder is not attributable to service, was not caused or aggravated by his service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis, and arthritis of the left elbow was not manifest within one year of his separation from service. 

2.  The Veteran's cervical spine disorder is not attributable to service, was not caused or aggravated by his service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis, and arthritis of the cervical spine was not manifest within one year of his separation from service. 

3.  A June 2005 rating decision denied the Veteran's claim for service connection for a right ankle sprain.  There was no material evidence pertinent to the claim received within one year of the issuance of that decision.  The Veteran was notified of that decision and apprised of his appellate rights.  He perfected an appeal of the decision, which he properly withdrew in February 2008.

4.  The evidence received since the June 2005 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disorder; it is cumulative of the evidence already of record.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left elbow disorder, including an olecranon spur, have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  In February 2008, the Veteran properly withdrew his appeal of the June 2005 rating decision that denied service connection for a right ankle sprain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The June 2005 rating decision denying the Veteran's claim for service connection for a right ankle sprain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

5.  Evidence received since the June 2005 decision is not new and material, and the claim for service connection for a right ankle disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

	Left Elbow

The Veteran is already service-connected for disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.  Epicondylitis is defined as an overuse injury of the lateral humeral epicondyle at the elbow, due to inflammation or irritation of the area where the extensor tendon attaches to it.  See Dorland's Illustrated Medical Dictionary 630 (32nd ed. 2012).   In addition to these disorders, the record shows the Veteran has a current left elbow "large olecranon spur (degenerative joint disease)," documented on VA examination in June 2011.

Service treatment records (STRs) show that on entry into service, the Veteran had no abnormalities involving the elbow or upper extremities.  He sustained an injury to the left forearm in August 1973 while playing football, in which a teammate fell and cut the Veteran's left forearm with his teeth.  This in-service injury founded the basis for the award of service connection for disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis and an associated scar.  The STRs do not otherwise document any complaints, treatment, or diagnoses involving the left elbow or left arm.  The records are silent for documentation of an olecranon spur or degenerative joint disease.  On the March 1976 separation examination, abnormalities pertaining to the left elbow or arm were not found.  

The Veteran does not report that his left olecranon spur or degenerative joint disease of the elbow were incurred in or are directly related to service, rather, he has contended throughout the appeal that they are secondary to his service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.  

On VA examination in January 2004 for the service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis, the Veteran was not diagnosed with any other left elbow or arm condition than the service-connected disability.  No opinions on etiology were provided.

On VA examination in October 2004 for the service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis, the examiner found the lateral epicondylitis had resolved.  The examiner diagnosed disuse muscle atrophy of the biceps and triceps, and no other condition was identified.  No opinions on etiology were provided. 

On VA examination in March 2008 for a non-service connected shoulder condition and the service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis, the Veteran was not diagnosed with any other left elbow or arm condition than the service-connected disability.  The only opinion on etiology pertained to the shoulder condition.

On VA examination in March 2010 for a non-service connected shoulder condition and the service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis, the examiner found no disuse atrophy of the biceps or triceps, and no lateral or medial epicondylitis.  No other diagnosis pertaining to the left arm was rendered.  The only opinion on etiology pertained to the shoulder condition.

On VA examination in June 2011, the examiner diagnosed a large olecranon spur (degenerative joint disease) of the left arm.  The Veteran had tenderness in the lateral elbow area and his spur affected use of the elbow on repetition.  He had a well-preserved range of motion, but his pain was out of proportion with the objective findings.  The examiner opined that the Veteran's left arm and hand complaints were likely related to cervical radiculopathy, based on the results of an electromyography (EMG) study conducted at the time of examination.

On VA examination in June 2012, the examiner diagnosed an olecranon spur of the left elbow, in addition to the service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.  The examiner opined that the olecranon spur was less likely than not related to the service-connected disability.  He explained that olecranon spurs are usually the result of heavy labor and are caused by a stress injury to the triceps tendon at its insertion.  Atrophy of the biceps muscle would not be a contributing factor.  There was no medical research to support a secondary relationship.   Lateral epicondylitis also had no connection to the triceps tendon or the olecranon, and pertained only to the radial head.

In a November 2015 addendum to the June 2012 examination, the examiner added that the olecranon spur could not be aggravated by the service-connected disability as the spur is asymptomatic, and epicondylitis has no anatomical relationship to the spur.

At the October 2016 hearing, the Veteran reiterated his contentions of secondary service connection, and described the functional problems caused by his left arm disabilities.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that olecranon spur or degenerative joint disease are related to the Veteran's active military service, or that chronic disabilities were incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to an olecranon spur or degenerative joint disease.  An olecranon spur or degenerative joint disease were not found within one year of separation from service; rather, the evidence reflects that the disorders were not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not an olecranon spur or degenerative joint disease, weighs against the credibility of any statement that the disorders persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

While the June 2012 examiner framed his opinion as one on the matter of secondary service connection, he essentially found that the olecranon spur and degenerative joint disease are not directly related to the in-service injury.  He explained that the biceps muscle atrophy and lateral epicondylitis sustained during service are essentially anatomically unrelated.  Moreover, in addition to the lack of credible lay or medical evidence showing that an olecranon spur or degenerative joint disease were incurred during service, the evidence does not link the disorders to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to obtain a further medical opinion addressing direct service connection.  

On the matter of secondary service connection, the medical opinion evidence is persuasive.  The June 2011 and June 2012 VA examiners reviewed and accepted the reported history and symptoms in rendering the opinions, and provided rationales for the conclusions reached.  They addressed the contentions of secondary service connection, but opined that the Veteran's olecranon spur or degenerative joint disease were not due to or aggravated by his service-connected muscle disability.  

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners were medical professionals who each reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's olecranon spur and degenerative joint disease were not related to his service-connected disability.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

Additionally, presumptive service connection for arthritis of the left elbow as a "chronic disease" is not warranted as there is no documentation of elbow arthritis from within one year of the Veteran's 1976 discharge.  As for a continuity of symptomatology between the disorder and service, arthritis of the elbow was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

	Cervical Spine

The record shows the Veteran has current degenerative disc disease, documented, for example, on VA examination in June 2012.

Service treatment records (STRs) show that on entry into service, the Veteran had no abnormalities involving the cervical spine.  The STRs generated during the course of his military service do not document any complaints, treatment, or diagnoses involving the neck.  On the March 1976 separation examination, abnormalities pertaining to the cervical spine were not found.  

The Veteran does not report that his cervical spine disorder was incurred in or are directly related to service, rather, he has contended throughout the appeal that it is secondary to his service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.  

On VA examination in June 2012, the examiner reviewed the record and examined the Veteran.  He opined that the cervical spine disorder was less likely than not related to the service-connected disability.  He explained that the cervical spine has no physical connection to the biceps or the triceps muscles.  The upper extremity musculoskeletal structures have no physical connection to the cervical spine.  Rather, the Veteran had age-related disc degeneration.

In a November 2015 addendum to the June 2012 examination, the examiner added that he disagreed with previous findings of cervical radiculopathy as the Veteran did not have symptoms consistent with that condition.  Magnetic Resonance Imaging (MRI) conducted in 2013 was negative in this regard.  As such, the examiner found there could be no aggravation of cervical radiculopathy by the service-connected disability.

At the October 2016 hearing, the Veteran reiterated his contentions of secondary service connection, and testified regarding the physical and functional symptoms of his condition.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the cervical spine disorder is related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to cervical spine.  A cervical spine disorder was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not a cervical spine disorder, weighs against the credibility of any statement that the disorders persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The record does not include an opinion on the matter of direct service connection.  However, in addition to the lack of credible lay or medical evidence showing that a cervical disorder was incurred during service, the evidence does not link the disorder to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to obtain a further medical opinion addressing direct service connection.  

On the matter of secondary service connection, the medical opinion evidence is persuasive.  The June 2012 VA examiner reviewed and accepted the reported history and symptoms in rendering the opinion, and provided a rationale for the conclusions reached.  He addressed the contentions of secondary service connection, but opined that the Veteran's cervical spine disorders was not due to or the result of his disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.  Rather, another etiology, the natural aging process, was identified.  The examiner did not clearly address the matter of secondary service connection due to aggravation as his addendum opinion focused on radiculopathy, not degenerative disc disease.  However, he reviewed the claims file, interviewed the Veteran, conducted a physical examination of him, and explained that he has "age-typical" disc degeneration; essentially finding that aggravation was not indicated.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (where the opinion is lacking in detail the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.)  Secondary service connection based on aggravation is not otherwise indicated in the post-service medical record. 

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the Veteran's cervical spine disorder was not related to his service-connected disability.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

Additionally, presumptive service connection for arthritis of the cervical spine as a "chronic disease" is not warranted as there is no documentation of cervical spine arthritis from within one year of the Veteran's 1976 discharge.  As for a continuity of symptomatology between the disorder and service, arthritis of the cervical spine was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

Application to Reopen

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
In a rating decision of June 2005, the RO denied service connection for a right ankle sprain.  A February 2005 VA examination showed a normal ankle.  The report showed a spur on the foot, but no abnormalities of the ankle were found on examination.  The RO found that while there was a record of right ankle treatment in the STRs, the post-service record lacked evidence of a current diagnosis or a link to service.  The evidence consisted of statements from the Veteran, service treatment records, VA treatment records, and the VA examination report.  

There was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The Veteran was notified of that decision and of his appellate rights, and perfected an appeal of the decision.  However, in February 2008, he submitted a written statement, which included his name and VA file number, and identified the specific issues withdrawn from appeal, which included the right ankle claim.  This withdrawal conformed with the requirements of 38 C.F.R. § 20.204.  The June 2005 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  He has not raised a motion to revise that decision based on clear and unmistakable error.  

The evidence received since the last final June 2005 decision includes statements and testimony from the Veteran, VA treatment records, private treatment records, and VA examination reports.  These records, however, do not contain any documentation of a current right ankle disorder, or discussion concerning the etiology or onset of any such disorder.  The basis for the prior denial was the lack of probative evidence establishing a post-service diagnosis or a nexus between a current disorder and service.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  The evidence is cumulative and redundant of that already of record when the claim was denied in June 2005.  
      
In sum, additional evidence received since the June 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  The claim for service connection is not reopened.


ORDER

Service connection for a left elbow disorder, including an olecranon spur, is denied.

Service connection for a cervical spine disorder is denied.

The application to reopen the claim for entitlement to service connection for a right ankle disorder is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to his service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.  A VA examination was conducted in 2008, but the examiner found no psychiatric diagnosis and did not provide any opinion on etiology.  VA treatment records, however, including records from March 2007, May 2007, and August 2015 for example, document a current anxiety disorder, not otherwise specified (NOS).  A VA examination must be provided addressing direct and secondary service connection.

The claim for a TDIU is intertwined with the service connection claim being remanded.  A potential grant of service connection for the claim, and any statement made by the examiner on the impact of the disorder on employability pursuant to the applicable examination worksheet, would affect adjudication of the TDIU issue.

Accordingly, these claims are REMANDED for the following action:
 
1.  Afford the Veteran a VA examination addressing the etiology of his acquired psychiatric disorder.
The examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current acquired psychiatric disorder, including anxiety disorder NOS, is related to his service.

The examiner must also address whether it is at least as likely as not that the Veteran's acquired psychiatric disorder, including anxiety disorder NOS, was caused or aggravated (permanently worsened beyond normal progression) by his service-connected disuse muscle atrophy of the left biceps and triceps with chronic lateral epicondylitis.

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


